Citation Nr: 0023933	
Decision Date: 09/08/00    Archive Date: 09/12/00

DOCKET NO.  93-26 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a claimed right 
ankle disability.  

2.  Entitlement to an initial rating in excess of 10 percent 
for a bilateral foot disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from September 1978 
to January 1983.  He was initially discharged under other 
than honorable conditions due to a pattern of misconduct, but 
on April 10, 1991, the Army Discharge Review Board issued him 
a general discharge "under honorable conditions."  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the St. Petersburg Regional Office 
(RO) of the Department of Veterans Affairs (VA).  This appeal 
was remanded in November 1995, and was last at the Board in 
April 1997, when it was remanded to the RO for further 
development of the evidence which has been accomplished to 
the extent feasible.  Pursuant to that remand, the RO by 
decision in December 1999 granted service connection for 
mechanical back syndrome, rating it 20 percent disabling, 
effective July 5, 1989.  

In October 1995, the appellant submitted a request for a 
temporary total disability rating pursuant to 38 C.F.R. 
§ 4.30 in connection with surgery on his left foot on 
October 19, 1995.  This request was accompanied by a written 
statement by the appellant's physician.  It does not appear 
that the RO has ever acted on this request for § 4.30 
benefits; thus, it is referred to the RO for initial 
adjudication.  

Several written statements received from the appellant in 
May-September 1997 also make reference to a claim of service 
connection for an inguinal hernia.  The current record 
indicates that such a claim was previously denied by rating 
action in November 1992; accordingly, this matter is also 
referred to the RO for appropriate further action.  


FINDINGS OF FACT

1.  The appellant experienced acute and transitory problems 
with his right ankle in service, but he is not currently 
shown to have a chronic right ankle disability.  

2.  Prior to April 6, 1995, the service-connected bilateral 
foot disability was manifested by painful calluses on the 
plantar surfaces of both feet which required frequent 
shaving.  

3.  In April 1992, he underwent an osteotomy on the right 
fifth toe with no metatarsal involvement.  

4.  On April 6, 1995, the appellant underwent a surgical 
osteotomy on the left fifth toe with metatarsal involvement.  


CONCLUSIONS OF LAW

1.  The claim seeking service connection for a right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107(a).  

2.  An initial rating in excess of 10 percent is not 
warranted for the service-connected bilateral foot 
disability.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including Codes 5015, 5172, 5279, 5284, & 7819 
(1999).  

3.  The service-connected bilateral foot disability is shown 
by the evidence to be 20 percent disabling on and after 
April 6, 1995.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including Code 5172 (1999).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for a Right Ankle Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  

In addition, arthritis may be presumed to have been incurred 
in service if it was manifested to a compensable (10 percent) 
degree within one year of the claimant's separation from 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

The above factual basis may be established by medical 
evidence, competent lay evidence, or both.  38 C.F.R. 
§ 3.307(b).  In general, lay witnesses, such as the 
appellant, are only competent to testify as to factual 
matters, such as what symptoms an individual was manifesting 
at a given time; however, issues involving medical causation 
or diagnosis require competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 
5 Vet.App. 91 (1993).  

Service connection may be established for any disease 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

It is also important to note that service connection is only 
appropriate for chronic disability.  For a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then continuity of 
symptomatology after discharge from service is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  

A claimant is always obliged to present evidence of a well-
grounded claim; that is, a plausible claim, one either 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  Moreover, a well-
grounded claim must be supported by evidence, not just 
allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
If a claim is not well grounded, then no duty to assist the 
claimant in the development of that claim attaches to VA.  
38 U.S.C.A. § 5107(a).  

A well-grounded claim need only be "plausible" or "capable 
of substantiation," and need not be conclusive but only 
possible.  The burden of persuasion for establishing a well-
grounded claim is unique and low.  The threshold for the 
standard is low, as a high threshold risks the elimination of 
potentially meritorious claims, which would undermine the 
entire veteran-friendly nature of the claim system  Hensley 
v. West, (Fed. Cir. May 12, 2000).  

The U. S. Court of Appeals for Veterans Claims (the Court) 
has held repeatedly that, in order for a claim seeking to 
establish service incurrence of a disability to be considered 
plausible, there must be competent evidence of a current 
disability; of incurrence of a disease or injury in service; 
and of a relationship or "nexus" between the current 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Service connection may also be granted for any disability 
which is proximately due to, or the result of, a service-
connected disability.  38 C.F.R. § 3.310(a) (1999).  

In the present case, the appellant contends that the 
combination of his back and foot problems may have caused an 
imbalance in his walking which may have resulted in a right 
ankle problem as well.  (See December 1993 transcript, p. 
13.)  The Board must point out, however, that, unsupported by 
medical evidence, a claimant's personal belief, however 
sincere, cannot form the basis of a well-grounded claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  The appellant 
has been unable to submit competent medical evidence to 
support his hypothesis; and it appears that the only 
physician to allegedly offer him verbal support for this 
theory was a VA psychiatrist who was treating him at the time 
for drug abuse.  (See transcript, p. 13.)  The July 1989, 
July 1990 and June 1993 Discharge Summaries and other VA 
medical records signed by this physician make no mention of 
any right ankle disability or its alleged relationship to any 
service-connected disability.  In any event, if credibility 
were ever to become an issue (credibility is presumed for 
purposes of well-groundedness), the psychiatrist would not be 
expected to have any significant degree of expertise in the 
relevant area of orthopedics and/or podiatry.  

Another allegedly supportive statement by a VA doctor or 
physical therapist named Garcia or Gonzalez, which the 
appellant testified was of record (see transcript, pp. 13-
14), has not been found in the 3-volume claims file by the 
Board among the very extensive and complete VA medical 
treatment records dating from 1989.  A June 1989 progress 
note signed by a certified recreation therapy specialist 
named Garcia makes no mention of any right ankle disability; 
however, that report did indicate that the appellant actively 
participated in volleyball games in the auditorium; such 
finding seems rather at odds with the existence of a right 
ankle disability.  Not all of the many signatures in the 
extensive VA medical records are completely legible, but no 
opinion relating a right ankle disability to any service-
connected disability is reflected by the record.  In 
addition, if the credibility of this alleged opinion were to 
become an issue, the expertise of a recreational therapist in 
the relevant area of medical specialty would appear to be 
somewhat questionable.  

Earlier, the appellant and his representative maintained that 
he continued to suffer residual disability stemming from 
several ankle strains in service.  (See, e.g., VA Form 646, 
dated in April 1993; see also VA Form 9, dated in March 
1993.)  In this regard, the service medical records reflect 
complaints of pain in both ankles in April 1982, which 
resulted in a temporary physical profile restricting running 
for more than 1/4 mile.  No diagnosis involving the ankles was 
reported at that time, although a history of plantar 
keratosis was also reported on the physical profile form.  In 
June 1982, the appellant requested an extension of the 
physical profile due to his ankles; the profile was reissued, 
but only on account of plantar keratitis.  No further 
relevant complaint or finding is found among the remainder of 
the service medical records dating through January 1983.  

Post-service medical records also reflect very few, if any, 
relevant complaints or findings.  At the Board's request, a 
VA physician reviewed the extensive record in this case in 
September 1997 and reported that no current right ankle 
disability was shown in the record.  The appellant has 
provided no competent evidence disputing this finding.  

Based on the undisputed, competent medical opinion that the 
relevant medical records fail to demonstrate the current 
existence of a right ankle disability, and the fact that a 
chronic right ankle disability was not demonstrated in 
service ending in 1983 or afterward, the Board concludes that 
this claim should be denied as not well grounded.  

Initial Rating for Bilateral, Postoperative Plantar Keratitis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  The 
evaluation of the same disability under different diagnoses is 
to be avoided.  38 C.F.R. § 4.14 (1999).  

The service medical records reflect occasional complaints 
and/or treatment for bilateral plantar keratitis or 
metatarsalgia.  The presence of very large calluses on the 
plantar surfaces of the appellant's feet was occasionally 
noted in service.  By rating action in November 1992 (as 
amended by rating action in November 1996), service connection 
was granted for bilateral plantar keratosis, rated 10 percent 
disabling, effective April 10, 1991 (the date of the 
appellant's upgraded discharge from service).  The current 
appeal ensued.  

The service-connected bilateral foot disability has been 
rated as metatarsalgia under Diagnostic Code 5279 of the 
Rating Schedule, which provides for a maximum 10 percent 
rating for unilateral or bilateral foot pain.  Other foot 
injuries are also rated 10 percent disabling with evidence of 
moderate severity under Diagnostic Code 5284; the next higher 
rating of 20 percent requires competent evidence of 
moderately severe symptoms, and severe symptoms warrant a 30 
percent rating.  Benign new skin growths are to be rated as 
scars based upon disfigurement, etc. under Diagnostic Code 
7819.  Objectively painful scars can warrant a maximum 
10 percent rating under Diagnostic Code 7804.  Rating the 
appellant's bilateral plantar keratosis by analogy to eczema 
is not appropriate, as the symptomatology is not really 
closely analogous, and metatarsalgia is a much closer analogy 
in this case.  See 38 C.F.R. § 4.20.  Benign new growths of 
bone are to be rated based upon limitation of motion as 
degenerative arthritis under Diagnostic Code 5015, but this 
is not strictly applicable to the present case either, as 
there are no specific criteria for rating limitation of 
motion in the foot joints; likewise, the joints affected in 
this case are not considered to be a major joint nor is there 
involvement of a group of minor joints.  See 38 C.F.R. 
§§ 4.45, 4.71a.  

Extensive VA medical records dating from 1989 reflect regular 
treatment for calluses on the plantar surface of one or both 
feet.  According to the appellant's testimony at the December 
1993 hearing, the calluses had to be shaved about twice a 
month in order to allow him to walk and function normally.  
If this was neglected, the calluses became very painful and 
prevented him from walking any great distance.  Even with 
this treatment, he was unable to wear shoes with hard soles, 
but was limited to soft-soled shoes, such as tennis shoes.  
(See transcript, pp. 3-4.)  

On VA examination in September 1992, it was reported that the 
appellant had a callus on the sole of his right foot.  His 
major concern was with his back disability.  He indicated to 
the examiner that he had been employed refueling planes for 
Pan American Airlines until they went out of business in 
1991; he also reported that he had lost time from work due to 
a hernia, but he made no mention of a foot problem in this 
regard.  The examiner reported that there was a bone problem 
causing excessive callus formation and pain on weight-bearing 
on the right foot.  

These symptoms do not equate to more than moderate severity 
and a 10 percent schedular rating under any of the applicable 
rating criteria.  So long as the appellant's calluses were 
shaved in a timely manner, they do not appear to have 
significantly interfered with his ability to hold down a job.  
(See transcript, p. 6.)  

In April 1992, the appellant underwent an arthroplasty of the 
fifth proximal interphalangeal joint of the right foot in an 
attempt to correct the problem with excessive callus 
formation.  There was no metatarsal involvement in this 
surgery.  However, on April 6, 1995, he underwent further 
corrective surgery on both feet which did include an 
osteotomy of the fifth metatarsal head on the left foot.  
Further surgery was required in October 1995, but without 
additional metatarsal involvement.  X-ray studies taken in 
connection with VA examination in April 1996 clearly show the 
absence of the fifth metatarsal head on the left.  

The Rating Schedule provides that the partial amputation of 
one or two toes (other than the great toes) without 
metatarsal involvement will be rated noncompensably; however, 
with metatarsal involvement, such amputation of one or two 
toes, other than great, will be rated 20 percent disabling.  
38 C.F.R. § 4.71a, Code 5172.  Consequently, the Board 
concludes that, on and after April 6, 1995, the appellant is 
entitled to a 20 percent schedular rating for the service-
connected bilateral foot disability because the left foot 
surgery on that date included metatarsal involvement.  

There is no indication in the record that the schedular 
evaluations are inadequate to evaluate the impairment of the 
appellant's earning capacity due to the disabilities at 
issue, and they do not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedule of standards.  Thus, the requirements of 
38 C.F.R. § 3.321 relating to referrals for extraschedular 
evaluations are not applicable here.  Although the Board may 
not assign an extraschedular rating in the first instance, 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), nothing precludes 
the Board from reaching a conclusion, even on its own, that 
the criteria for submission under 38 C.F.R. § 3.321(b)(1) are 
not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4 , whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  The Board has 
found no section that provides a basis upon which to assign a 
higher disability evaluation than those set forth above.  


ORDER

Service connection for a right ankle disability is denied.  

Entitlement to an initial rating in excess of 10 percent for 
the service-connected bilateral foot disability is not found 
before April 6, 1995; yet, on and after that date a 
20 percent rating is warranted.  To this extent, the appeal 
is granted.  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals



 

